DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment, filed 5/17/2022 amended claims 1, 19 and 25, canceled claim 2, and did not add any claims. Claims 3 and 5 were previously cancelled in the amendment filed 9/3/2021, and claims 7, 11, 17-18, 21, 23 and 27-28 were previously cancelled in a preliminary amendment on 7/23/2018. Therefore, claims 1, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 are pending. 
The rejections of claims 1, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 under 35 U.S.C. 103, set forth in the previous Office Action, have been withdrawn due to Applicant’s amendments to the claims filed 5/17/2022. 

Allowable Subject Matter
Claims 1, 4, 6, 8-10, 12-16, 19-20, 22 and 24-26 are allowed over the prior art of record as set forth in the Non-Final Office Action mailed on 2/17/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY K BALDWIN whose telephone number is (571)270-5222. The examiner can normally be reached on Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.K.B./Examiner, Art Unit 2125

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125